Title: To Benjamin Franklin from Samuel Cooper Johonnot, 29 January 1783
From: Johonnot, Samuel Cooper
To: Franklin, Benjamin


Respected Sir
Geneva 29 Jan 1783.
Your kind Favour of the 7th Inst. came to hand safe the 16th.— Please to accept my sincere & hearty thanks for your good Advice, & the many Obligations I am under to so good a Benefactor, & permit me also, to congratulate You upon the Peace lately concluded, which gives me the greatest Joy as a Patriot & by the Hopes I have that it will ease You of a major Part of your laborious Occupations.
I am striving to merit if possible, another Prize which however will afford me less Contentment than the good Will You are pleas’d to profess for your most humble Servant
S. Cooper Johonnot
His Excellency Doctor Franklin.
 
Addressed: A Monsieur / Monsr le Docteur Franklin / Ministre plenipotentiare des Etats / unis de l’Amerique auprès de sa Ma/ jesté tres chretienne, / A Passy / pres Paris.
